          CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 1 of 18



                             IN TIIE IINITED STATES DISTRICT COI]RT
                                FOR THE DISTRICT OF MII\I\ESOTA

                                                      )
NOAH J. MCCOIJRT
     Plaintiff,
                                                      )
                                                      )
                                                           CASE NO:
                                                                            ncNaln twlw,L-
                                                      )
v.                                                    )    COMPLAINT FOR DECLATORY
                                                      )    AI\D INJI]NCTTVE RELIEF
CITY OF MINNEAPOLIS, a public entity,                 )
BIRD RIDES, INC., a Delaware corporation,             )        DEMAI\D FOR    JTTRY   TRIAL
d/b/a BIRD; NEUTRON HOLDINGS, INC., a                  )
Delaware corporation, dlbl a LIME                     )
                                                      )                        ffifficffirvHn
                                                      )
                                                                                      ocT 16     zg'tg

                                                                           CLEBK, U,S, DISTRICT COURT
                                                                            MINNEAPOLIS, MINNESOTA
                                               INTRODUCTION

     1.   This action challenges the failure of the City of Minneapolis agd private companies to maintain

          the accessibility of the City's public sideivalks, curb ramps, crosswalks and transit stops for

          people with disabilities, in the face of an onslaught of unregulated dockless scooters. Private

          scooter companies have been allowed to appropriate the public commons for their own profit,

          regardless of the impact on the City's residents. Persons with mobility impairments, including

          people who use wheelchairs or walkers, and people with significant visual impairments are

          thereby being denied their right to travel freely and safely on our public walkways.

          Without full use of the sidewalk and curb ramps at street intersections, persons with mobility

          and/or visual impairments have significant barriers in crossing from a pedestrian walkway to the

          street. This is exacerbated when the sidewalk itself is full of obstructions and no longer able to be

          fully and freely used by people with disabilities.

     3.   When dockless scooters are left in the middle of the sidewalk and other rights of way, at points   of

          ingress and egress, they block offaccess to the public rights of way; furthermore, as Defendants



                                                                                      SCANNED
                                                                                      OCT t 6 20tg
     CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 2 of 18




     know, the dockless scooter riders often ride the Scooters on the sidewalk, turning the sidewalk

     into a vehicle highway rather than'a space for safe pedestrian access and use

A
T.   On July 26,Igg},Congress enacted the Americans With Disabilities Act (ADA),           ADA      $$ 2 et

     seq.142 U.S.C.A. $$ 12101 et seq.], establishing the most important     civil rights for persons with

     disabilities in our countr5r's history, including the right to have full and equal enjoyment   of

     services, programs, or activities of a public entity.

5.   Congress explicitly stated that the purpose of the ADA was to provide a clear and comprehensive

     national mandate for the elimination of discrimination against individuals with disabilities. 42

     U.S.C. $12101(bXl)-(2). Congressional statutory findings include: "historically, society has

     tended to isolate and segregate individuals with disabilities, and despite some improvements, such

     forms of discrimination against individuals with disabilities continue to be a serious and

     pervasive social problem"; "discrimination against individuals with disabilities persists in such

     critical areas as employment, housing, public accommodations, education, transportation,

     communication, recreation, institutionalization, health services, voting, and access to public

     services"; "individuals with disabilities continually encounter various forms of discrimination,

     including outright intentional exclusion, the discriminatory effects of architectural, transportation,

     and communication barriers"; and, "the Nation's proper goals regarding individuals      with

     disabilities are to assure equality of opportunity, full participation, independent living, and

     economic self-sufficiency for such individuals." 42 U.S.C. $ 12101.

     ln the House Report accompanying the ADA, Congress expressly noted that the "employment,

     transportation, and public accommodation sections of fthe ADA] would be meaningless if people.

     who use wheelchairs were not afforded the opportunity to travel on and between the streets." See

     H.R. Rep. No. 101-485(II), at 84, reprinted in 1990 U.S.C.C.A.N.303,367.
     'Congress
7.                gave public entities, including state and local governments, 18 months to implement the

     ADA. By January 26, 1992, the effective date of the ADA, all public entities had to comply with

     the stdtutory and regulatory provisions of the ADA.



        , {?.:l
     CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 3 of 18



8.    Nevertheless, instead of complying with the ADA, Defendants have failed to maintain and

     respect the public sidewalks of the City of Minneapolis in a way that allows for disabled residents

     to enjoy unencumbered access. People with disabilities who wish to travel in the City using the

     City's walkways are being forced to either put their physical safety at risk or just stay home. This

     is not a choice that they should have to make.

9.   The Plaintiff hereby moves against the City of Minneapolis (the "Municipal Defendanf'), and

     Neutron Holdings, Inc. a Delaware corporation doing business as Lime ("Lime"), and Bird Rides,

     Inc., a Delaware Corporation,Inc. dlbla Bird ("Bird")(collectively, the "Scooter Defendants").



                                       VENUE AND JT]RISDICTION

10. The claims alleged herein arise under the Americans with Disabilities Act (42 U.S.C. $$ 12131 et

     seq.), and Section 504 of the Rehabilitation Act       of t973(29 U.S.C.    $794 et seq.), such that the

     jurisdiction of this Court is invoked pursuant to 28 U.S.C. $$ 133 | and 1343. Through the same

     actions and omissions that form the basis of Plaintiff s federal claims, Defendants have also

     violated Plaintiff   s   rights under state law, over which this Court has supplemental jurisdiction

                 to 28 U.S.C. $ 1367. This Court    has   jurisdiction over PlaintifPs claims for declaratory
     .pursuant

     and injunctive relief pursuant to 28 U.S.C. $$2201 and2202 and Rule 65 of the Federal Rules                of

     Civil Procedure.

11. Venue over PlaintifPs claims is proper in the District of Minnesota because the Municipal

     Defendant resides in the District of Minnesota within the meaning of 28 U.S.C. $ 1391, and

     because the acts, events, and omissions giving rise to       Plaintiffs' claims occurred in the Dishict of

     Minnesota.



                                                      PARTIES

12. PlaintiffMcCourt is a well-known advocate in the areas of mental health and disability rights. He

     was appointed by Minnesota dovernor Mark Dayton to the Governor's Council on
     CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 4 of 18




     Developmental Disabilities. He also serves       as the Chair   of the State Subcommittee on Children's

     Mental Health. He also seryes on the Steering Committee of the Governor's Council for

     Diversity and Inclusion. He sits on the board of directors of both the Minnesota. Association on

     Children's Mental Health and Move Minnesota lp."uiously known as Transit for Livable

     Communities). He also serves on the Public Policy Committees of ARC Minnesota. His
                           /'
     expertise led him to speak before the United Nations in March of 2016. He also formerly served

     as a commissioner on the Chaska Human Rights Commission.


13. The Plaintiff is diagnosed with Autism Spectrum Disorder and Developmental Coordination

     Disorder. As a result of his diagnoses, he experiences challenges performing activities requiring

     the exercise of fine and gross motor skills. His reaction time is slower than an average, non-

     disabled person   -    yet, every single day, the Plaintiff finds himself dodging scooters on sidewalks

     and street crossings which come at him from all directions at rapid speeds without warning. The

     Plaintiffhas also repeatedly tripped over Scooters left along the streets and sidewalks. Most

 ,   recently, the Plaintiff tripped over a scooter while exiting the light rail leaving him with a large

     bruise on his leg. The Plaintiff is a "qualified person with a disability" and/or a person with a

     "disability" within the meaning of all applicable statutes and regulations including a2 U.S.C.      $


     12131(2),28 C.F.R. $ 35.104; 28 C.F.R. $ 36.10a;29 U.S.C. $ 70s(2XB), and MINN. STAT.

     3634
                                                               \
14. DefendantNeutron Holdings, Inc. dlblaLIME ("Lime") is a for-profit corporation which rents

     Lime Scooters (defined below) to Lime Customers (defined below) through the Lime App

     (defined below). Lime is a Delaware corporation, with its principal offtce located at 66 Bovet Rd,

     Suite 320, San Mateo, California 94402

15. Defendant Bird Rides, lnc. dlb/aBIRD ("Bird") is a for-profit corporation which rents Bird

     Scooters (defined below) to Bird Customers (defined below) through the Bird App (defined

     below). Bird is a Delaware corporation, with its principal office locate d at 406 Broadway,      #3 69,


     Santa Monica, Califomia 90401.
   CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 5 of 18



16. Defendant City of Minneapolis is a public entity within the meaning of Title            II of the Americans

    with Disabilities Act (the "ADA") and on information and belief, has received federal financial

    assistance within the meaning of Section 504 of the Rehabilitation Act, 29 U.S.C. $794, et seq.

    (the "Rehabilitation   Acf'). Defendant City of Minneapolis        has also received federal and state

    financial assistance sufficient to invoke the coverage of Section 504 of the Rehabilitation Act.

17. Defendant City of Minneapolis is a local government entity with the responsibility of providing

    the Plaintiffaccess to its public facilities, programs, services and activities. Defendant City        of

    Minneapolis is responsible for maintaining and regulating the system of sidewalks, crosswalks,

    transit stops, curb ramps, pedestrian crossings and other walkways within the City           of
    Minneapolis.



                                        FACTUAL ALLEGATIONS

18. The City of Minneapolis has failed to adequately maintain the system of sidewalks, crosswalks,

    curb ramps, transit stops, pedestrian crossings and other walkways, by allowing dockless scooters

    used primarily for recreational purposes to proliferate unchecked throughout Minneapolis and to

    block safe and equal access for people witL disabilities who live in or visit the City. Defendant

    City of Minneapolis has thereby denied the Plaintiffthe benefits of the City's services, programs,

    and activities based on his disability.

19. The Scooter Defendants have -used and appropriated varying portions of the City's public

    sidewalks, crosswalks, transit stops, curb ramps, pedeshian crossings and walkways with

    impunity for their own private profit     -   effectively turning them into their private retail stores,

    showrooms, highways, and storage facilities -in abject disregard for the safety and access rights

    of residents or visitors with disabilities to the City of Minneapolis.

20. Bird rents electric scooters ("Bftd Scooters") to its customers ("Bird Customers") through a

    mobile,application (the "Bird App"). Travis YanderZanden, Bi4d's CEO, stated on or about

    October 9,2018 that "[w]e don't go to New York because it's technically illegal to use a scootei" at
   CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 6 of 18




   the state level" and that "[w]here there's no laws, that's where we go in." See "Bird CEO: 'The

   Places Where There Are No Laws, That's Where We Go            fn"', Fortune, at

   <http://fortune.com/2018/10109/bird-ceoscooters-laws/>, last accessed January 5'2019          atIl:22

   A.M.

2I. Lime   also rents electric scooters ("Lime Scooters", together with Bird Scooters and Razor

    Scooters, hereinafter, collectively, "scooters") to its customers ("Lime Customers", together with

   Bird Customers and Razor Customers, hereinafter, collectively, "Scooter Customers") through a

   mobile application (the "Lime App", together ivith the Bird App and the Razor App, hereinafter,

    collectively, "Scooter Apps").

22. Scooters present obstacles and block full access and use of the sidewalk when left on the ground.

   Across the City of Minneapolis, idle scooters clog the system of sidewalks, crosswalks, curb

    ,uTOr, transit stops, pedestrian crossings and other walkways.

23. Perhaps even more dangerous, Scooter Defendants enable or recklessly allow Scooter Customers

    to drive Scooters at speeds much faster than the speed offoot traffic through the system      of

    sidewalks, crosswalks, curb ramps, transit stops, pedestrian,crossings and other walkways, despite

    the Minnesota Vehicle Code's prohibition against operation of a motorized scooter upon the

    sidewalks. Effectively, the practice turns the systems of sidewalks into a Scooter highway'

24. Oncea Scooter Customer is done using the Scooter, Scooter Defendants permit and/or recklessly

    enable the Scooter Customers to leave the Scooters anywhere the user may see      fit,   as part   of their

    "dockless" business model   -   typically, idle Scooters end up on public properly in the system of

    sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings and other walkways, either

    on the ground, parked upright, or left resting sideways blocking portions of the systems      of

    sidewalks and rights of way. Groups of Scooters may be discarded in close proximity, causing a

    blockade and diminishing    full   use of the sidiwalks for pedestrians.

25. This "dockless"   business practice violates Minneapolis Ordinance 95 which prohibits

    encroachment on "streets, alleys and public right of ways." While the City has historically
     CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 7 of 18



         vigorously enforcing this provision against homeless individuals. It has has intentionally or

         recklessly overlooked the egregious actions ofthe Scooter Defendants and their severe negative

         impact on disability access.

26. To continue appropriating and re-purposing sidewalks, crosswalks, transit stops, curb ramps,

         pedestrian crossings in the City of Minneapolis, the Scooter Defendants hire independent

         contractors to tend to any Scooters with any kind of maintenance need, including battery


    ,.   exhaustion, before returning the Scooters to the systdm of public sidewalks, crosswalks, hansit

         stops, curb ramps, pedestrian crossings and other walkways.

27. Scooters cause barriers in paths oftravel when they are operated. Scooters are operated on the

         system of sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings and other

         walkways. The Scooters are motor powered, propelling them at speeds around twenty (20) miles

         per hour, or more. Defendants do not require any training or education for people to ride

         Scooters. The combination of high relative speeds, compared to pedestrians, and lack              of

         reshictions regarding the operator, creates hazardous conditions which causes the Plaintiffand
,
         others with disabilties, frustration, and risk of serious physical harm. The Plaintiff, should he

         wager trying to access the benefits of the system of sidewalks, crosswalks, transit stops, curb

         ramps, pedestrian crossings and other walkways, do so in a state of hypervigilance and stress as

         the concem of being struck and possibly injured by a wayward scooter persists.

28. The Scooter Defendants hinder and inhibit the Plaintifffrom using the system of sidewalks,

         crosswalks, hansif stops, curb ramps, pedestrian crossings and other walkways, and have actually

         caused the Plaintiff to use the sidewalks less often. As in-use Scooters speed by and deny safe,

         equal and   full   access to the sidewalks, and as idle Scooters occupy, puraiion, and block the

         sidewalks and other pedestrian rights of way, the sidewalk has become inaccessible, dangerous,

         and much more       difficult to trust   as a walkway. As a result of the   diffrculty and frustration with

         the experience of attempting to use the sidewalks and other pedestrian rights of way and fear            of
   CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 8 of 18




   injury, the Plaintiff is disheartened and detened from using the system of sidewalks, crosswalks,

   transit stops, curb ramps, pedestrian crossings and other walkways.

29. The Scooter Defendants' burgeoning proliferation and uncurbed growth comes at the detriment                of

   the rights of all disabled persons with mobility and/or visual impairments who are residents and

   visitors of the City of Minneapolis, causing the Plaintiff injury and severe anxiety, diminishing

   their comfort and discriminating against them based on their disabilities by denying them access

   to and safe use of public walkways and other essential public        ,"*i..(,   resulting in isolation in

   their homes and deterioration in PlaintifPs overall quality of life.

30. The Municipal Defendant is responsible for maintaining the system of sidewalks, crosswalks,

   transit stops, curb ramps, pedestrian crossings and other walkways, which constifute an essential

    government program, service, and activity for residents and visitors of the City of Minneapolis.

31. The Municipal Defendant is responsible for providing public transportation for residents and

   visitors to the City of Minneapolis, which constitutes an essbntial govemment program, service

    and activity for residents and visitors of the City of Minneapolis

32. The Municipal Defendant has further failed to maintain the system of sidewalks and rights of way

    in a fashion that ensures that access is not only assured to all residents and visitors with

    disabilities, but also that allows residents and visitors with disabilities to enjoy the full and equal

    benefit of the sidewalks and public rights of way.

33. Despite knowledge of Minnesota Vehicle Codes, the Scooter Defendants chose to carry out its

    business in the City of Minneapolis by appropriating public spaces and have allowed and

    continue to allow the use of the Scooters on the City's system of sidewalks, crosswalks, transit

    stops, curb ramps, pedestrian crossings and other walkways, declining to employ geo-fencing or

    other available mechanisms to ensure that Sbooters are used or reasonably maintained in a way

    that ensures   full   and equal access for people with disabilities to the system of sidewalks,

    crosswalks, transit stops, curb ramps, pedestrian crossings and other walkways
   CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 9 of 18




34. The combination of the City's failure to maintain the system of sidewalks, crosswalks, transit

    stops, curb ramps, pedestrian crossings and other walkways in compliance with the needs      of

    disabled individuals, and the Scooter Defendants' knowing and reckless disregard for the need to

    maintain full and equal access to public walkways for people with disabilities, results in Plaintiffs

    suffering disproportionate harm based on their disabilities. The City's system of sidewalks,

    crosswalks, transit stops, curb ramps, pedestrian crossings and other walkways is no longer

    readily accessible to and usable by persons with mobility and/or visual disabilities due to the

    pervasive, unregulated, and ever-growing presence ofScooters that create physical access barriers

    along the path of travel on the City's public   walkways. ,                                   -_.,



35. The Plaintiff and other persons with mobility or visual impairments must roll the dice every time

    they choose to use the system of sidewalks and other pedestrian rights of way,   as   they gamble    as


    to whether the system of sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings

    and other walkways might be unfettered or instead that Plaintiffs might be blocked or themselves

    placed in danger by encountering Scooters strewn along their path. These obstructions deny
                                                    I

    people with disabilities access to the City's system of sidewalks, crosswalks, transit stops, curb

    ramps, pedestrian crossings and other walkways and strip them of their freedom and their right to

    safely use the public sidewalk in the same fashion and with the same benefit as enjoyed by those

    without disabilities

36. The Plaintiff has mobility irnpairments. The Plaintiff has encountered Scooters strewn across,

    blocking, and/or being driven upon the system of public sidewalks, crosswalks, transit stops, curb

    ramps, pedestrian crossings and other walkways in the City of Minneapolis, denying him       full    and

    equal access based on disability, and, causing Plaintiff difficulty, frustration and embarrassment,

    and placing him in danger   of injury or death..The Plaintiff continues to be deterred from leaving

    their homes and places of business since the invasion of these Scooters onto the streets of the Ciiy

    of Minneapolis.
  CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 10 of 18




37.   The maintenance of an accessible system of sidewalks, crosswalks, transit stops, curb ramps,             '




      pedestrian crossings and other walkways for people with disabilities go to the heart of the purpose

      of the ADA and other disability rights laws, and is essential for full integration into the

      community. The Scooter Defendants' private appropriation and exploitation of varying portions

      of public sidewalks, crosswalks, transit stops, curb ramps, pedeshian crossings and other

      walkways turning them into inaccessible places of public accommodation for their business use -

      and the Municipal Defendant's failure to ensure that the system of public walkways is kept

      accessible to persons with mobility or visual impairments free of Scooter obstructions -

      discriminates based on disability in violation of multiple federal and state disability rights laws.

      This lawsuit seeks to ensure fair, full, and equal access to the system of sidewalks, crosswalks,

      transit stops, curb ramps, pedestrian crossings and other walkways for all residents and visitors

      with disabilities in the Minneapolis.

38. The Plaintiff brings this action to, among other things, rembdy violations of Title II of the ADA,

      42 U.S.C. $12131, et seq., and its accompanying regulations, Title        III of the ADA,   42 U.S.C.$

      12182., et seq. and its accompanying regulations; the Rehabilitation      Act and its accompanying

      regulations,   as   well   as analogous state statutes   MINN. STAT 363A.The Plaintiff   seeks


      declaratory and injunctive relief pursuant to the above, as well as an award of attomeys' fees and

      costs under applicable law. The Plaintiffalso seeks statutory damages under Minnesdta law.



                                          FIRST CAUSE OF ACTION

         The Americans with Disabilities           Act- Title II (Against Municipal   Defendants)

39. The Plaintiff incorporates by reference each and every allegation contained in the         foregoing           ..




      paragraphs.
                                                                 I

40.   Congress enacted the ADA upon finding, among other things, that "society has tended to isolate

      and segregate individuals with disabilities" and that such forms of discrimination continue to be a

      "serious and pervasive social problem." 42 U.S.C. $ 12101 (a)(2).
     CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 11 of 18



41. In response to these findings, Congress explicitly stated that the purpose of the ADA is to provide

         "a clear and comprehensive national mandate for the elimination of discrimination against

         {ndividuals with disabilities" and "clear, strong, consistent, enforceable standards addressing

         discrimination against individuals with disabilities." 42 U. S.C.    $12   1   0   1   (bX l )-(2).

42. Title II of the ADA provides in relevant part: "[N]o qualified individual with                      a   disability shall, by

         reason of such disability, be excluded from participation in or be denied the benefits of the

         services, programs, or activities of a public entity, or be subjected to discrimination by any such

         entity." 42 U.S.C. S 12132.

 43. Atall times relevant to this action, the Municipal Defendant was a "public entity" within the

         meaning of Title   II of the ADA   and provided and provides a program, service or'activity to the

         general public.

44. At all times relevant to this action, the Plaintiff was a qualified individuals with disabilities within

         the meaning of Title   II of the ADA   and met the essential   eligibility requirements for the receipt of

         the services, programs, oractivities ofthe   Cityof Minneapolis.42U.S.C $12131.

45. Municipal Defendant is mandated to operate each program, service, or activity "so that, when,

         viewed in its entirety, it is readily accessible to and useable by individuals with disabilities." 28

         C.F.R. $ 35.150; see also 28 C.F.R. $$ 35.149 & 35.151. The system of sidewalks, crosswalks,

         transit stops, curb ramps, pedeshian crossings and other walkways themselves constitute an

         essential public service, program, or activity under Title   II of the ADA.            28 C.F.R. $ 35.104; see

         Barden v. City of Sacramento ,292F.3d 1073 (2002).

46. The regulations implementing Title II of the ADA provide that a public entity must maintain the

         features of all facilities required to be accessible by the ADA. 28 C.F.R. $ 35.133. Facilities

         required to be accessible include roads, walks and passageways. 28 C.F.R. $ 1035.104.

47   .   ThePlaintiff is informed, believes and thereon alleges that the sistem of sidewalks, crosswalks,

         transit stops, curb ramps, pedestrian crossings and other walkways are not fully, equally and

         safely accessible to Plaintiffs when viewed in their entirety.
  CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 12 of 18




48.   The Plaintiff is informed, believes and thereon alleges that the Municipal Defendant violated and

      continues to violate the ADA by failing to ensure that the system of sidewalks, crosswalks, transit

      stops, curb ramps, pedestrian crossings and other walkways are kept free of the Scooter

      obstructions and thereby deny the Plaintiff due to his disability the benefits of the system   of

      sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings and other walkwdys.

49. Plaintiffis informed,    believes and thereon alleges that the Municipal Defendant failed and

      continues to fail to adopt, implement or enforce ordinances or other regulations necessary to

      ensure that the system of sidewalks, crosswalks, hansit stops, curb ramps, pedestrian crossings

      and other walkways are kept free of the Scooter obstructions.

50. Plaintiffis   informed, believes and thereon alleges that the Municipal Defendant and their agents

      and employees have and continue to violate the    ADA by failing to timely respond to and remedy

      complaints about the said barriers through their policies and practices with regard the system      of

      sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings and other walkways thereby

      denying disability access.

51. Plaintiffis informed, believes and thereon alleges that the Municipal Defendant committed the

      acts and omissions alleged herein with intent and/or reckless disregard of   Plaintiffs' rights.

52. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered, and continue to

      suffer humiliation, hardship and anxiety, due to Defendants' failure to address accommodations,

      modifications, services and access required for Plaintiffs' disability.

53. Municipal Defendant's discriminatory conduct is ongoing, and causing continuing harm.

      Plaintiffs have no adequate remedy at law and are therefore entitled to declaratory and injunctive

      relief pursuantto 42 U.S.C. $ 12133.

54. Plaintiffs are further entitled to reasonable attorneys' fees and costs incurred in bringing this

      action.

                                       sEcol\p     CAIJSE    oF AcrroN

                            (The Rehabilitation Act) (Against Municipal Defendant)
  CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 13 of 18



55. Plaintiffs incorporate by reference each and every allegation contained in the foregoing

    paragraphs.

56. . Section 504 of the Rehabilitation Act      of    1973 provides in relevant part:   "[N]o otherwise

    qualified person with a disability.   . . shall,   solely by reason of her or his disability, be excluded

    from the participation in, be denied the benefits of, or be subjected to discrimination under any

    program or activity receiving federal financial assistance..." 29 U.S.C . 5 794.

57. The Plaintiff is otherwise qualified to participate in the services, programs, or activities that are

    provided to individuals in the City of Minneapolis. See 29 U.S.C. $ 794(b).

58. The Municipal Defendant is a direct recipient of federal financial assistance sufficient to invoke

    the coverage of Section 504 of the Rehabilitation Act and have received such federal assistance at

    all times relevant to the claims asserted in this Complaint.

59. P]aintiffis informed, believes and thereon alleges that the Municipal Defendant and their agents

    and employees have violated and continue to violate the Rehabilitation Act and the regulations

    promulgated thereunder by excluding Plaintiffs from participation in, denying Plaintiffs the

    benefits of, and subjecting Plaintiffs to discrimination in the benefits and services of the system         of

    sidewalks, crosswalks transit stops, curb ramps, pedeshian crossings and other walkways for the

    reasons set forth above, basld solely by reason of th'eir disability.

60. Plaintiff is informed, believes and thereon alleges that the Municipal Defendant committed the

    acts and omissions alleged herein with intent and/or reckless disregard of            Plaintiffs' rights.

61. As a direct and proximate   result of the aforementioned acts, Plaintiffhas suffered, and continue

    to suffer humiliation, hardship and anxiety, due to the Municipal Defendant's failure to address

    accommodations, modifications, services and access required for the PlaintifPs disabilities.

62.   Municipal Defendant's discriminatory conduct is ongoing. Plaintiffs have no adequate remedy at

    law and are entitled to declaratory and injunctive relief set forth in 29 U.S.C. $79a(a) and the

    Civil Rights Act of 1964,42U.S.C. 2000d-7(2).
  CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 14 of 18




63. The Plaintiff is also entitled to reasonable attorneys' fees and costs incurred in bringing this

    acuon.

                                      THIRD CAUSE OF ACTION

            The Americans with Disabilities Act, Title          III (Against Scooter Defendants)
64. The Plaintiffincorporates by reference each and every allegation contained in the foregoing

    paragraphs.

65. Title   III of the ADA provides in relevant      part:   't{o individual shall   be discriminated against on

    the basis of disability in the   full   and equal enjoyment of the goods, services, facilities, privileges,

    advantages, or accommodations of any place of public accommodation by any person who owns,

    leases (or leases to) or operates a place of public accommodation." 42U.S.C. $ 12182(a).

66. Places of public accommodation are facilities operated by a private entity including a sales or

    rental establishment and a place of exercise and recreation. 42 U.S.C. $ 12181 (7XE)              & (I);   28

    c.F.R. $ 36.104.

67. Discrimination under Title       III   includes a failure to remove barriers to access when the removal         of

    a banier is readily achievable. 42 U.S.C. $ 12181(2xa)(iv).

68. The   ADA's broad protection against discrimination based on disability under Title III is not

    limited to clients or customers of the operator of a place of public accommodation. See Molski v.

    Cable,Inc.,481 F.3d724 (9th Cir. 2007).

69. The Scooter Defendants have used and appropriated and continue to use and appropriate various

    portions of the City's public sidewalks, crosswalks, hansit stops, curb ramps, pedestrian crossing

    and walkways, effectively turning them into their private retail stores, showrooms and storage

    facilities for their recreational dockless scooters business. The public walkways utilized by

    Scooter Defendants are therefore plbces of public accommodation covered by Title                III of the

    ADA.

70. The Scooter Defendants      have violated Title     III of the ADA by discriminating       against persons

    based on their disability as deseribed herein and denying access to Scooter Defendants' facilities.
  CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 15 of 18



71. The Scooter Defendants' use and appropriation of portions of the City's public sidewalks,

    crosswalks, transit stops, curb ramps, pedestrian crossings and walkways for its business

    operations have created multiple barriers and hazards for Plaintiffs due to their mobility and/or

    visual disabilities making these walkways inaccessible to them, forcing Plaintiffs to risk their

    safety and well-being whenever they venture around the City and deterring them from leaving

    their home.

72. The removal of these baniers and hazards is readily achievable by Scooter Defendants but

    Defendants have failed and refused to remove or mitigate them.

t3. The Plaintiffs is entitled to declaratory and injunctive relief pursuantto 42U.S.C. $ 121S8(a).

74. The   Plaintiffis further entitled to reasonable attorneys' fees and costs incurred in bringing this

    action.

                                      F'OIIRTH CAUSE OF ACTION

                    (Violations of MINN. STAT. 363A.12) (Against Municipal Defendant)

75. The Plaintiff incorporates by reference each and every allegation contained in the foregoing

    paragraphs.

76. The system of sidewalks,    crosswalks, transit stops, curb ramps, pedestrian crossings and other

    walkways are publicly funded service and intended for use by the public within the meaning         of

    MINN. STAT.363A,12

77. The Plaintiff is informed, believes and thereon alleges that the Municipal Defendant and its

    agents and employees have and continue to violate     MINN. STAT. 363A.12. and regulations

    implemented pursuant thereto by operating the system of sidewalks, crosswalks, curb ramps,

   pedestrian crossings and other walkways in violation of disability access requirements, for the

   reasons set forth above.

Zg.' the aforementioned acts and omissions of the Municipal Defendant constitute denial of equal

   access to and use of the system   of sidewalks, crosswalks, transit stops, curb ramps, pedeshian

   crossings and other walkways and caused the Plaintiffs to suffer delrivation of his civil rights.




                                                                                                            L
  CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 16 of 18




79. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered, and continues

   to suffer, humiliation, hardship and anxiety, due to the Municipal Defendant's failure to address

    accommodations, modifications, services and access required for Plaintiffs' disabilities.

80. The Muriicipal Defendant's discriminatory conduct is ongoing. There is no adequate                  r"emedy at


    law, and Plaintiffs are entitled to declaratory and injunctive relief.
                                                                                                            t

81. Plaintiffs    are also entitled to reasonable attomeys' fees and costs in         filing this action.



                                        FIFTH CAUSE OF ACTION

                       (Violations of MINN. STAT. 363A.11) (Against Scooter Defendants)

82. The Plaintiffincorporates by reference each and every allegation contained in the foregoing

    paragraphs.

83. MINN. STAT. 3634.11 states "It is an unfair discriminatory practice:(l) to deny ally person the full

    and equal enjoyment of the goods, services, facilities, privileges, advantages, and accommodations               of

    a place of public acconmodation because of race, color, creed,          religion, disability, national origin,

    marital status, sexual orientation, or sex, or for    a   taxicab company to discriminate in the access to, full

    utilization   ol   or benefit frorn service because of a person's disability."

84. The Scooter Defendants have used and appropriated and                           to use and appropriate various
                                                                         "ontinu.
    portions of the City's public sidewalks, crosswalks, ffansit stops, curb ramps, pedestrian crossing

    and walkways, effectively turning them into their private retail stores, showrooms and.storage

    facilities for their recreational docklessicooters business. The public walkways utilized by

    Scooter Defendants are therefore places of public accommodation within the meaning of                       MINN.

    STAT 3634.1I

85. The Scooter Defendants have violated MINN. STAT. 3634.11 by discriminating against persons

    based on their disability as described herein and denying access to Scooter Defendants' facilities.

86. The Scooter Defendants' use and appropriation of portions of the City's public sidewalks,

    crosswalks, transit stops, curb ramps, pedeshian crossings and walkrvays for its business
  CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 17 of 18



      operations have created multiple barriers and hazards for Plaintiffs due to their mobility and/or

      visual disabilities making these walkways inaccessible to them, forcing Plaintiffs to risk their

      safety and well-being whenever they venture around the City and deterring them from leaving

      their home.

87.   The removal of these barriers and hazards is readily achievable by Scooter Defendants but

      Defendants have failed lnd refused to remove or mitigate them..

88. The   Plaintiffs is entitled to declaratory and injunctive relief pursuant to MINN. STAT. 3634.11

89. The Plaintiff is further entitled to reasonable attorneys' fees and costs incurred in bringing this

      action.

                                      PRAYER FOR RELIEF



      WIIEREFORE, Plaintiffprays forjudgment and relief against Defendants          as Follows:




   A.    For an order enjoining the Scooter Defendants from continuing to operate on the system      of

      sidewalks, crosswalks, curb ramps, transit stops, pedestrian crossings and other walkways in the

      City of Minneapolis;

   B. For an order that this matter remain under this Court's jurisdiction until Defendants fully

   comply with the Orders of this Court;

   D. For an order requiring disgorgement of monies wrongfully obtained as a result of the Scooter

   Defendants wrongful and illegal conduct;

      E. For statutory damages arising from Defendants'wrongful and illegal conduct;

      F. For an award ofreasonable attorneys' fees and all costs and expenses incurred in the course      of

   prosecuting this action;

   G. For pre-judgment and post-judgment i'nterest at the legal rate; and

   H. For such other and further relief   as the   Court deems just and proper
CASE 0:19-cv-02717-JRT-TNL Document 1 Filed 10/16/19 Page 18 of 18




 Respectfully Submitted,           Dated:   t6lt( lr uq
  4 | /*k-
Noah J. McCourt,

 684 N. Otsego Street

 Saint Paul, MN 55130
